Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving section” and “a control section” in claim 1, “a control section” in claim 2,  “a receiving section” and “a control section” in claim 3, “a control section” in claims 4-5, “a receiving section” and “a control section” in claim 6, “a control section” in claims7-9,    
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20200145091, henceforth “Luo”) and in view of Chakraborty et al. (US 20170325142, US-provisional-application US 62536459 cited for priority, henceforth “Chakraborty”).
Examiner’s note: in what follows, references are drawn to Luo unless otherwise mentioned.
Regarding claim 1, Luo teaches a user terminal comprising (FIGS. 1 and 16):
a receiving section that receives a downlink signal (FIG. 5 at S201, a terminal, for example, a lower layer of the terminal, detects a value of an indicator of a reference signal sent by a base station by using one or more serving beams; compares the value with a threshold; and if the value is less than the threshold, determines that a beam failure occurs, see [0078]-[0083]. FIG. 6 shows the terminal receives downlink reference signal i.e. beams. In S202, the lower layer of the terminal detects reference signals that are sent by using the beams 1, 2, and 4, and determines the beam 1 as the new serving beam, as shown in (b) in FIG. 6, see [0084]-[0087].); and 
a control section that compares at least one threshold set, among a plurality of threshold sets, with a value that is based on receipt of the downlink signal (FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a terminal determines a value of radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.out; and if the value is less than Q.sub.out, reports a piece of OOS indication information to a higher layer of the terminal. At S303, in timing duration of a timer T310, the lower layer of the terminal determines a value of the radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.in; and if the value is greater than Q.sub.in, reports a piece of IS indication information to the higher layer of the terminal, see [0088]-[0091]. Here Q.sub.in and Q.sub.out are a plurality of threshold sets. This technique is used by a control section that compares at least one threshold set, among a plurality of threshold sets, with a value that is based on receipt of the downlink signal.), wherein:
the plurality of threshold sets are associated with  (FIG. 7, if the value of a radio link quality is less than threshold Q.sub.out, then it reports OOS indication and if the value of a radio link quality is greater than threshold Q.sub.in, then it reports IS indication, see [0088]-[0091]. The missing/crossed out limitations will be discussed in view of Chakraborty.); and 
the plurality of threshold sets each include a plurality of thresholds for at least one of radio link monitoring and beam failure detection (FIG. 7 is a schematic flowchart of a radio link monitoring method. The value of the radio link quality may be obtained based on a CSI-RS and/or a reference signal in an SS block, for example, may be obtained by performing SNR evaluation on a radio link quality indicator of the CSI-RS and/or the reference signal in the SS block in a period of time before a current time period. The thresholds Q.sub.out and Q.sub.in are used to report OOS and IS indications. Optionally, the CSI-RS may be used for beam management, or may be used for beam failure detection/recovery, or may be used for mobility 
As noted above, Luo is silent about the aforementioned missing/crossed limitations of: (1) the plurality of threshold sets are associated with a plurality of communication requirements, respectively. However, Chakraborty discloses the missing/crossed limitations comprising: (1) the plurality of threshold sets are associated with a plurality of communication requirements, respectively (FIG. 9, in multi-beam systems, a radio link failure (RLF) procedure, based on radio link monitoring (RLM) measurements, may be enhanced by aperiodic in-sync (IS) and out-of-sync (OSS) triggers. The IS and OSS triggers may be initiated by a beam failure recovery (BFR) procedure, see [0104]. In some cases, periodic IS indications from RLM procedure may be based on SS-beams with a high detection threshold. For example, detection thresholds Qin and Qout may be used to monitor RLF, see [0117]. FIG. 18 illustrates a synchronization (IS) detection boundary thresholds, i.e. high threshold and low threshold, see [0118]-[0119]. FIG. 19 illustrates how different RLF threshold values may be used in different communication conditions, see [0120]-[0124].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Luo’s apparatus by adding the teachings of Chakraborty in order to make a better apparatus by improving RLF performance by adjusting parameters (e.g., thresholds for cell-quality metrics and rules for RLF timer triggers) based on aperiodic BFR triggers, see (Chakraborty, [0103].).
Regarding claim 6, Luo teaches a radio base station comprising (FIG. 1): 
a transmission section that transmits a downlink signal (FIG. 5 at S201, a terminal, for example, a lower layer of the terminal, detects a value of an indicator of a reference signal sent by a base station by using one or more serving beams; compares the value with a threshold; and if the value is less than the threshold, determines that a beam failure occurs, see [0078]-[0083]. FIG. 6 shows the terminal receives downlink reference signal i.e. beams. In S202, the lower layer of the terminal detects reference signals that are sent by using the beams 1, 2, and 4, and determines the beam 1 as the new serving beam, as shown in (b) in FIG. 6, see [0084]-[0087].); and 
a control section that controls receipt of a comparison result between at least one threshold set among a plurality of threshold sets, with a value that is based on receipt of the downlink signal (FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a terminal determines a value of radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.out; and if the value is less than Q.sub.out, reports a piece of OOS indication information to a higher layer of the terminal. At S303, in timing duration of a timer T310, the lower layer of the terminal determines a value of the radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.in; and if the value is greater than Q.sub.in, reports a piece of IS indication information to the higher layer of the terminal, see [0088]-[0091]. Here Q.sub.in and Q.sub.out are a plurality of threshold sets. This technique is used by a control section that compares at least one threshold set, among a plurality of threshold sets, with a value that is based on receipt of the downlink signal.), wherein: 
the plurality of threshold sets are associated with (FIG. 7, if the value of a radio link quality is less than threshold Q.sub.out, then it reports OOS indication and if the value of a radio link quality is greater than ; and 
the plurality of threshold sets each include a plurality of thresholds for at least one of radio link monitoring and beam failure detection (FIG. 7 is a schematic flowchart of a radio link monitoring method. The value of the radio link quality may be obtained based on a CSI-RS and/or a reference signal in an SS block, for example, may be obtained by performing SNR evaluation on a radio link quality indicator of the CSI-RS and/or the reference signal in the SS block in a period of time before a current time period. The thresholds Q.sub.out and Q.sub.in are used to report OOS and IS indications. Optionally, the CSI-RS may be used for beam management, or may be used for beam failure detection/recovery, or may be used for mobility measurement, see [0088]-[0091]. F FIG. 6 is a schematic diagram of a process of a beam failure detection and recovery  shown in FIG. 5.).
As noted above, Luo is silent about the aforementioned missing/crossed limitations of: (1) the plurality of threshold sets are associated with a plurality of communication requirements, respectively. However, Chakraborty discloses the missing/crossed limitations comprising: (1) the plurality of threshold sets are associated with a plurality of communication requirements, respectively (FIG. 9, in multi-beam systems, a radio link failure (RLF) procedure, based on radio link monitoring (RLM) measurements, may be enhanced by aperiodic in-sync (IS) and out-of-sync (OSS) triggers. The IS and OSS triggers may be initiated by a beam failure recovery (BFR) procedure, see [0104]. In some cases, periodic IS indications from RLM procedure may be based on SS-beams with a high detection threshold. For example, detection thresholds Qin and Qout may be used to monitor RLF, see [0117]. FIG. 18 illustrates a synchronization (IS) detection boundary thresholds, i.e. high threshold and low threshold, see [0118]-[0119]. FIG. 19 illustrates 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Luo’s apparatus by adding the teachings of Chakraborty in order to make a better apparatus by improving RLF performance by adjusting parameters (e.g., thresholds for cell-quality metrics and rules for RLF timer triggers) based on aperiodic BFR triggers, see (Chakraborty, [0103].).
Regarding claim 2, Luo and Chakraborty teach all the claim limitations of claim 1 above; and Luo further teaches wherein the control section uses one threshold set for the comparison, among the plurality of threshold sets, (FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a terminal determines a value of radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.out; and if the value is less than Q.sub.out, reports a piece of OOS indication information to a higher layer of the terminal. At S303, in timing duration of a timer T310, the lower layer of the terminal determines a value of the radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.in; and if the value is greater than Q.sub.in, reports a piece of IS indication information to the higher layer of the terminal, see [0088]-[0091]. Here Q.sub.in and Q.sub.out are a plurality of threshold sets. This technique is used by a control section that compares at least one threshold set, among a plurality of threshold sets, with a value that is based on receipt of the downlink signal. The missing/crossed out limitations will be discussed in view of Chakraborty.).
 the control section for one threshold set for the comparison, among the plurality of threshold sets, based on whether or not the user terminal supports a given communication requirement or based on whether or not the user terminal is configured with the given communication requirement. However, Chakraborty discloses the missing/crossed limitations comprising: (1) the control section for one threshold set for the comparison, among the plurality of threshold sets, based on whether or not the user terminal supports a given communication requirement or based on whether or not the user terminal is configured with the given communication requirement (FIG. 9, in multi-beam systems, a radio link failure (RLF) procedure, based on radio link monitoring (RLM) measurements, may be enhanced by aperiodic in-sync (IS) and out-of-sync (OSS) triggers. The IS and OSS triggers may be initiated by a beam failure recovery (BFR) procedure, see [0104]. In some cases, periodic IS indications from RLM procedure may be based on SS-beams with a high detection threshold. For example, detection thresholds Qin and Qout may be used to monitor RLF, see [0117]. FIG. 18 illustrates a synchronization (IS) detection boundary thresholds, i.e. high threshold and low threshold, see [0118]-[0119]. FIG. 19 illustrates how different RLF threshold values may be used in different communication conditions, see [0120]-[0124]. This technique is used by the control section for one threshold set for the comparison, among the plurality of threshold sets, based on whether or not the user terminal supports a given communication requirement or based on whether or not the user terminal is configured with the given communication requirement. Examiner’s note: Examiner addressed at least one option among the options).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Luo’s apparatus by adding the teachings of Chakraborty 
Regarding claim 3, Luo and Chakraborty teach all the claim limitations of claim 1 above; and Luo further teaches  wherein: the receiving section receives information indicating one threshold set, among the plurality of threshold sets; and the control section uses the threshold set, indicated by the information, for the comparison (FIG. 5 at S201, a terminal, for example, a lower layer of the terminal, detects a value of an indicator of a reference signal sent by a base station by using one or more serving beams; compares the value with a threshold; and if the value is less than the threshold, determines that a beam failure occurs, see [0078]-[0083]. FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a terminal determines a value of radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.out; and if the value is less than Q.sub.out, reports a piece of OOS indication information to a higher layer of the terminal. At S303, in timing duration of a timer T310, the lower layer of the terminal determines a value of the radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.in; and if the value is greater than Q.sub.in, reports a piece of IS indication information to the higher layer of the terminal, see [0088]-[0091].).
Regarding claim 4, Luo and Chakraborty teach all the claim limitations of claim 1 above; and Luo further teaches wherein the control section compares each of the plurality of threshold sets with a value that is based on the downlink signal, and controls reporting of a plurality of comparison results that are based respectively on the plurality of threshold sets (FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a  control section compares each of the plurality of threshold sets with a value that is based on the downlink signal, and controls reporting of a plurality of comparison results that are based respectively on the plurality of threshold sets.).
Regarding claim 5, Luo and Chakraborty teach all the claim limitations of claim 1 above; and Luo further teaches wherein: the plurality of threshold sets each include (FIG. 5 at S201, a terminal, for example, a lower layer of the terminal, detects a value of an indicator of a reference signal sent by a base station by using one or more serving beams; compares the value with a threshold; and if the value is less than the threshold, determines that a beam failure occurs, see [0078]-[0079]. FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a terminal determines a value of radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.out; and if the value is less than Q.sub.out, reports a piece of OOS indication information to a higher layer of the terminal. At S303, in timing duration of a timer T310, the lower layer of the terminal determines a value of the radio link quality, where the value may be determined in each time period; compares the value with Q.sub.in; and if the value is greater than Q.sub.in, reports a piece of IS indication information to the higher layer of the terminal, see [0088]-[0091]. The missing/crossed out limitations will be discussed in view of Chakraborty.).
As noted above, Luo is silent about the aforementioned missing/crossed limitations of: (1) the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison. However, Chakraborty discloses the missing/crossed limitations comprising: (1) the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison (FIG. 9, in multi-beam systems, a radio link failure (RLF) procedure, based on radio link monitoring (RLM) measurements, may be enhanced by aperiodic in-sync (IS) and out-of-sync (OSS) triggers. The IS and OSS triggers may be initiated by a beam failure recovery (BFR) procedure, see [0104]. In some cases, periodic IS indications from RLM procedure may be based on SS-beams with a high detection threshold. For example, detection thresholds Qin and Qout may be used to monitor RLF, see [0117]. FIG. 18 illustrates the boundaries for the different thresholds, i.e. high threshold and low threshold, see [0118]-[0119]. FIG. 19 illustrates how different RLF threshold values may be used in different communication conditions. The cell-center UEs may use higher N310 values, while cell-edge UEs have lower N310 values. In some cases, the gNB may explicitly signal N310 values using RRC signaling (e.g., based on UE measurement reports). In some cases, a list of possible N310 values may be advertised by the gNB, with guidelines (based on UE measurements) to which value to use under different cell quality metric calculations, see [0120]-[0124]. So, the plurality of threshold sets each include 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Luo’s apparatus by adding the teachings of Chakraborty in order to make a better apparatus by improving RLF performance by adjusting parameters (e.g., thresholds for cell-quality metrics and rules for RLF timer triggers) based on aperiodic BFR triggers, see (Chakraborty, [0103].).
Regarding claim 7, Luo and Chakraborty teach all the claim limitations of claim 2 above; and Luo further teaches wherein: the plurality of threshold sets each include (FIG. 5 at S201, a terminal, for example, a lower layer of the terminal, detects a value of an indicator of a reference signal sent by a base station by using one or more serving beams; compares the value with a threshold; and if the value is less than the threshold, determines that a beam failure occurs, see [0078]-[0079]. FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a terminal determines a value of radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.out; and if the value is less than Q.sub.out, reports a piece of OOS indication information to a higher layer of the terminal. At S303, in timing duration of a timer T310, the lower layer of the terminal determines a value of the radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.in; and if the value is greater than Q.sub.in, reports a piece of IS indication information to the higher layer of the terminal, see [0088]-[0091]. The missing/crossed out limitations will be discussed in view of Chakraborty.).
 the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison. However, Chakraborty discloses the missing/crossed limitations comprising: (1) the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison (FIG. 9, in multi-beam systems, a radio link failure (RLF) procedure, based on radio link monitoring (RLM) measurements, may be enhanced by aperiodic in-sync (IS) and out-of-sync (OSS) triggers. The IS and OSS triggers may be initiated by a beam failure recovery (BFR) procedure, see [0104]. In some cases, periodic IS indications from RLM procedure may be based on SS-beams with a high detection threshold. For example, detection thresholds Qin and Qout may be used to monitor RLF, see [0117]. FIG. 18 illustrates the boundaries for the different thresholds, i.e. high threshold and low threshold, see [0118]-[0119]. FIG. 19 illustrates how different RLF threshold values may be used in different communication conditions. The cell-center UEs may use higher N310 values, while cell-edge UEs have lower N310 values. In some cases, the gNB may explicitly signal N310 values using RRC signaling (e.g., based on UE measurement reports). In some cases, a list of possible N310 values may be advertised by the gNB, with guidelines (based on UE measurements) to which value to use under different cell quality metric calculations, see [0120]-[0124]. So, the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Luo’s apparatus by adding the teachings of Chakraborty 
Regarding claim 8, Luo and Chakraborty teach all the claim limitations of claim 3 above; and Luo further teaches wherein: the plurality of threshold sets each include (FIG. 5 at S201, a terminal, for example, a lower layer of the terminal, detects a value of an indicator of a reference signal sent by a base station by using one or more serving beams; compares the value with a threshold; and if the value is less than the threshold, determines that a beam failure occurs, see [0078]-[0079]. FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a terminal determines a value of radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.out; and if the value is less than Q.sub.out, reports a piece of OOS indication information to a higher layer of the terminal. At S303, in timing duration of a timer T310, the lower layer of the terminal determines a value of the radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.in; and if the value is greater than Q.sub.in, reports a piece of IS indication information to the higher layer of the terminal, see [0088]-[0091]. The missing/crossed out limitations will be discussed in view of Chakraborty.).
As noted above, Luo is silent about the aforementioned missing/crossed limitations of: (1) the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison. However, Chakraborty discloses the missing/crossed limitations comprising: (1) the two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison (FIG. 9, in multi-beam systems, a radio link failure (RLF) procedure, based on radio link monitoring (RLM) measurements, may be enhanced by aperiodic in-sync (IS) and out-of-sync (OSS) triggers. The IS and OSS triggers may be initiated by a beam failure recovery (BFR) procedure, see [0104]. In some cases, periodic IS indications from RLM procedure may be based on SS-beams with a high detection threshold. For example, detection thresholds Qin and Qout may be used to monitor RLF, see [0117]. FIG. 18 illustrates the boundaries for the different thresholds, i.e. high threshold and low threshold, see [0118]-[0119]. FIG. 19 illustrates how different RLF threshold values may be used in different communication conditions. The cell-center UEs may use higher N310 values, while cell-edge UEs have lower N310 values. In some cases, the gNB may explicitly signal N310 values using RRC signaling (e.g., based on UE measurement reports). In some cases, a list of possible N310 values may be advertised by the gNB, with guidelines (based on UE measurements) to which value to use under different cell quality metric calculations, see [0120]-[0124]. So, the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Luo’s apparatus by adding the teachings of Chakraborty in order to make a better apparatus by improving RLF performance by adjusting parameters (e.g., thresholds for cell-quality metrics and rules for RLF timer triggers) based on aperiodic BFR triggers, see (Chakraborty, [0103].).

Regarding claim 9, Luo and Chakraborty teach all the claim limitations of claim 4 above; and Luo further teaches wherein: the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison (FIG. 5 at S201, a terminal, for example, a lower layer of the terminal, detects a value of an indicator of a reference signal sent by a base station by using one or more serving beams; compares the value with a threshold; and if the value is less than the threshold, determines that a beam failure occurs, see [0078]-[0079]. FIG. 7 is a schematic flowchart of a radio link monitoring method. At S301, a lower layer of a terminal determines a value of radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.out; and if the value is less than Q.sub.out, reports a piece of OOS indication information to a higher layer of the terminal. At S303, in timing duration of a timer T310, the lower layer of the terminal determines a value of the radio link quality, where the value may be determined in each time period; compares the value with preset Q.sub.in; and if the value is greater than Q.sub.in, reports a piece of IS indication information to the higher layer of the terminal, see [0088]-[0091]. The missing/crossed out limitations will be discussed in view of Chakraborty.).
As noted above, Luo is silent about the aforementioned missing/crossed limitations of: (1) the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison. However, Chakraborty discloses the missing/crossed limitations comprising: (1) the plurality of threshold sets each include two thresholds for beam failure detection; and the control section uses at least one threshold set, among the plurality of threshold sets, per comparison (FIG. 9, in multi-beam systems, a radio link failure (RLF) procedure, based on radio link 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Luo’s apparatus by adding the teachings of Chakraborty in order to make a better apparatus by improving RLF performance by adjusting parameters (e.g., thresholds for cell-quality metrics and rules for RLF timer triggers) based on aperiodic BFR triggers, see (Chakraborty, [0103].).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464